Case 1:20-cv-00443-JAO-RT Document 14 Filed 11/02/20 Page 1 of 6             PageID #: 341




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 MELINDA BELMODIS,         )                  CIVIL NO. 20-00443 JAO-RT
                           )
               Plaintiff,  )                  SECOND ORDER TO SHOW CAUSE
                           )                  WHY THIS ACTION SHOULD NOT BE
       vs.                 )                  DISMISSED WITHOUT PREJUDICE
                           )
 TEVA PHARMACEUTICALS USA, )
 INC., et al.,             )
                           )
               Defendants. )
                           )
                           )
                           )

          SECOND ORDER TO SHOW CAUSE WHY THIS ACTION
          SHOULD NOT BE DISMISSED WITHOUT PREJUDICE

       On October 15, 2020, this Court issued an Order to Show Cause Why This

 Action Should Not Be Dismissed without Prejudice (“OSC”).1 ECF No. 9. The

 Court observed that Plaintiff Melinda Belmodis’ October 14, 2020 Complaint,

 ECF No. 2, which asserted diversity jurisdiction as the basis for subject matter

 jurisdiction in this action, id. ¶ 28, failed to properly allege the citizenships of each

 Defendant. Plaintiff responded to the OSC (“Response”), see ECF No. 13, and

 filed a First Amended Complaint (“FAC”), see ECF No. 12.



 1
   The legal standard associated with the Court’s independent obligation to
 determine whether subject matter jurisdiction exists was addressed in the Court’s
 OSC. See ECF No. 9 at 1–2.
Case 1:20-cv-00443-JAO-RT Document 14 Filed 11/02/20 Page 2 of 6             PageID #: 342




       The OSC noted that Plaintiff failed to identify the principal places of

 business of corporate Defendants Teva Pharmaceuticals USA, Inc. (“Teva USA”),

 Teva Women’s Health, Inc. (“TWH, Inc.”), The Cooper Companies, Inc., and

 CooperSurgical, Inc. (collectively, the “Cooper Defendants”). ECF No. 9 at 3. As

 explained in the OSC, it is well settled that a corporation is a citizen of “(1) the

 state where its principal place of business is located, and (2) the state in which it is

 incorporated.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899

 (9th Cir. 2006) (citing 28 U.S.C. § 1332(c)(1)). A corporation’s “headquarters” is

 not necessarily the corporation’s “principal place of business” or “nerve center.”

 See Hertz, 559 U.S. at 92–93 (A corporation’s principal place of business “in

 practice . . . should normally be the place where the corporation maintains its

 headquarters—provided that the headquarters is the actual center of direction,

 control, and coordination, i.e., the ‘nerve center,’ and not simply an office where

 the corporation holds its board meetings.” (emphasis added)); see also 3123 SMB

 LLC v. Horn, 880 F.3d 461, 471 (9th Cir. 2018) (quoting Hertz, 559 U.S. at 97).

       The OSC further explained that the Complaint failed to identify the

 citizenship of Defendant Teva Women’s Health, LLC because although Plaintiff

 asserted that Teva Women’s Health, LLC is “wholly owned” by Teva USA, as

 previously noted, Teva USA’s citizenship was not adequately alleged. See Kuntz

 v. Lamar Corp., 385 F.3d 1177, 1182 (9th Cir. 2004) (noting that the citizenship of


                                            2
Case 1:20-cv-00443-JAO-RT Document 14 Filed 11/02/20 Page 3 of 6          PageID #: 343




 an unincorporated association, such as a limited liability company, “can be

 determined only by reference to all of the entity’s members,” and not the laws

 under which it is organized or where it is registered to do business (citing Carden

 v. Arkoma Assocs., 494 U.S. 185, 196–97 (1990)).

       Plaintiff’s Response and its FAC do appear to cure some of the deficiencies

 noted in the OSC. For example, Plaintiff alleges that Teva USA is a citizen of

 Delaware and New Jersey because it is a Delaware corporation with its principal

 place of business in New Jersey. FAC ¶ 9. Plaintiff also alleges that Teva

 Women’s Health, LLC’s sole member is Barr Pharmaceuticals, LLC, the sole

 member of which is Teva USA. Accordingly, the citizenship of Teva Women’s

 Health, LLC is the same as that of Teva USA—Delaware and New Jersey. Id. ¶

 12.

       However, Plaintiff’s Response and its FAC do not adequately identify the

 principal places of business of The Cooper Companies, Inc. and CooperSurgical

 (collectively, “Cooper Defendants”). Indeed, the FAC’s allegations are deficient

 for the same reasons the allegations in the Complaint were deficient as to the

 citizenship of these Defendants—that is, allegations as to the location of each

 Defendant’s “headquarters” does not amount to the location of each Defendant’s

 “principal place of business.” For example, the FAC identifies the “headquarters”

 of the Cooper Defendants as located in California and Connecticut, respectively,


                                          3
Case 1:20-cv-00443-JAO-RT Document 14 Filed 11/02/20 Page 4 of 6              PageID #: 344




 but fails to allege the location of the Cooper Defendants’ principal places of

 business. Id. ¶¶ 14–15. The Response also does not provide any further

 information. See, e.g., ECF No. No. 13 ¶ 5.

       Although the allegations regarding TWH, Inc.’s citizenship are more

 nuanced, they are similarly inadequate. Plaintiff asserts TWH, Inc. is “a Delaware

 corporation with headquarters located [in] . . . Pennsylvania,” yet is silent as to the

 location of TWH, Inc.’s principal place of business. FAC ¶ 11; see ECF No. 13 ¶

 4. That TWH, Inc. may be a wholly owned subsidiary of Teva USA, whose

 principal place of business is New Jersey, without more, bears not on the principal

 place of business of TWH, Inc. See FAC ¶¶ 9, 11; ECF No. 13 ¶¶ 2, 4; Danjaq,

 S.A. v. Pathe Commc’ns Corp., 979 F.2d 772, 775 (9th Cir. 1992) (“The general

 rule . . . is that ‘in a suit involving a subsidiary corporation, the court looks to the

 state of incorporation and principal place of business of the subsidiary, and not its

 parent[.]’ The only recognized exception to this rule is where the subsidiary is the

 alter ego of the parent corporation.” (citations omitted)); see also Wells Fargo &

 Co. v. Wells Fargo Exp. Co., 556 F.2d 406, 426 (9th Cir. 1977) (identifying “‘alter

 ego’ factors in the jurisdictional context” to include, among others, “whether the

 officers and directors of the two are the same; . . . whether separate books, bank

 accounts, tax returns, financial statements and the like are kept” (citation omitted)).

 Moreover, although Plaintiff alleges that TWH, Inc. “converted” into Teva


                                             4
Case 1:20-cv-00443-JAO-RT Document 14 Filed 11/02/20 Page 5 of 6           PageID #: 345




 Women’s Health, LLC pursuant to Delaware law and “continues to operate as

 [Teva Women’s Health, LLC],” Plaintiff nevertheless fails to affirmatively allege

 the principal place of business of TWH, Inc. FAC ¶ 12 (emphasis added).

 Notably, Plaintiff does assert that the principal place of business of Teva Women’s

 Health, LLC’s sole member—Barr Pharmaceuticals, LLC—is New Jersey, but

 fails to explain whether and why that should be imputed to TWH, Inc. See

 generally ECF No. 13.

        For the foregoing reasons, the Court remains unable to ascertain whether

 diversity jurisdiction exists. Accordingly, Plaintiff is ORDERED TO SHOW

 CAUSE why this action should not be dismissed without prejudice for lack of

 subject matter jurisdiction. Plaintiff must file a response to this Second Order to

 Show Cause by November 16, 2020, providing complete information concerning

 the citizenships of the named defendants. Failure to timely respond to this Second

 Order to Show Cause will result in a finding that Plaintiff has failed to carry her

 burden of establishing subject matter jurisdiction and the Court will dismiss the

 action without prejudice.

       //

       //

       //

       //


                                           5
Case 1:20-cv-00443-JAO-RT Document 14 Filed 11/02/20 Page 6 of 6                PageID #: 346




        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, November 2, 2020.




 CV 20-00443 JAO-RT; Belmodis v. Teva Pharmaceuticals USA, Inc., et al.; SECOND ORDER TO
 SHOW CAUSE WHY THIS ACTION SHOULD NOT BE DISMISSED WITHOUT PREJUDICE




                                              6
